DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
In an amendment filed 4/18/2021, Applicant amended claims 1 and 19.  This amendment is acknowledged.  Claims 1-20 are pending and are currently being examined.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 12, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McKinzie US Pat. No. 3,138,383.
McKinzie teaches:
In Reference to Claim 1
A broadhead assembly (Fig. 1-6) comprising: 
a ferrule (arrowhead body 11); 
a first blade rotatably and slidably coupled to the ferrule (first blade 14 rotates about first ferrule pivot 16 in slot 17 and slides along second slot 25 via ferrule pin shaft 32), the first 
a second blade rotatably and slidably coupled to the ferrule (second blade 15 rotates about first pivot 16 in slot 19 and slides along second slot 26 relative the ferrule shaft 32), the second blade having a first edge (21) and a second edge (23), wherein both the first edge and the second edge of the second blade are sharpened (Fig. 6, Col. 2 lines 38-48).  
In Reference to Claim 2
The broadhead assembly of Claim 1, wherein the ferrule includes a first shaft and a second shaft extending across an opening formed through the ferrule (shafts 16/32 extend vertically through the central opening slot 12/31 in the ferrule 27/13 that house the blades therein, Fig. 1, 5).  
In Reference to Claim 3
The broadhead assembly of Claim 2, wherein the first blade includes a first slot (round slot 17) and a second slot (elongated slot 25) and the second blade includes a first slot (round slot 19) and a second slot (elongated slot 26), the first shaft disposed through each of the first slot of the first blade and the first slot of the second blade (shaft 16 extends through 17/19, Fig. 3), and the second shaft disposed through each of the second slot of the first blade and the second slot of the second blade (shaft 32 extends through 25/26, Fig. 3).  
In Reference to Claim 4
The broadhead assembly of Claim 3, wherein the first shaft defines an axis of rotation of each of the first blade and the second blade (first pivot shaft 16 defines the axis of rotation of each blade 14/15, Fig. 3-4), and wherein the second shaft is configured to traverse each of the second slot of the first blade and the second slot of the second blade when each of the first blade and the second blade are rotated about the first shaft (shaft 32 travels along the length of each slot 25/26 as the blades 14/15 rotate, Fig. 3-4).  
In Reference to Claim 5

In Reference to Claim 12
The broadhead assembly of Claim 1, wherein the first blade and the second blade are identical in structure, and wherein the second blade is rotated 180 degrees relative to the first blade about a central axis of the ferrule when the broadhead assembly is in a first position (blade 14 is the mirror image of blade 15 (180 degree oppositely flipped position), Fig. 3/6).  
In Reference to Claim 17
The broadhead assembly of Claim 1, wherein the broadhead assembly is adjustable between a first position and a second position, wherein the first position corresponds to a longitudinal axis of each of the first blade and the second blade arranged substantially parallel to a direction of travel of the broadhead assembly and the second position corresponds to the longitudinal axis of each of the first blade and the second blade arranged transverse to the direction of travel of the broadhead assembly (each blade has a general central axis along its length that is aligned with the direction of travel in a first firing position (Fig. 4) and extend transversely in a second deployed position, Fig. 3).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 6-11 and 18 are rejected under 35 U.S.C. 103a as being unpatentable over McKinzie as applied to claim 3/1 above and further in view of Pulkrabek US Pat. No. 7,771,298.
In Reference to Claim 6
McKinzie teaches:
The broadhead assembly of Claim 3, wherein the first slot of the first blade is circular in shape and the first slot of the second blade is circular in shape (first slots 71 are circular in shape, Fig. 6-7), and wherein the second slot of the first blade includes a rectilinear segment and an arcuate segment and the second slot of the second blade includes a rectilinear segment and an arcuate segment (secondary slots 56/57 have two opposite ends, wherein between those ends the slot includes straight rectilinear sections and curved sections, Fig. 6-7).  
McKinzie fails to teach:
The first slot of each blade extending rectilinearly.
Further, Pulkrabek teaches:
A similar broadhead (ex. 50, Fig. 2-9, 11-27) with two blades (72a/b) that pivot and slide (ex. Fig. 4a-c) relative the ferrule (52), each blade having a first rectilinear shaped slot (100) to accept a first shaft (76) and an outer edge/slot having two ends with a curved or straight section (shaped edge 114 between ends 96/98, Fig. 3 which may include different shapes including rectilinear and arcuate portions (Fig. 11-18) between which engages an edge of the ferrule (ex. 86/96) as a shaft-like member (Fig. 4a-c)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of McKinzie to have formed the first slot as rectilinear and elongated and the second slot as having a rectilinear and an arcuate portion in order to allow the blades to pivot further away from the ferrule increasing the cutting ability of the broadhead and to reduce friction between the shaft and the blades during movement as taught by Pulkrabek (Col. 5 lines 30-56, Col. 6 lines 15-23).
In Reference to Claim 7
McKinzie as modified by Pulkrabek teaches:
The broadhead assembly of Claim 6, wherein the first slot of the first blade is arranged parallel to the rectilinear segment of the second slot of the first blade, and wherein the first slot of the second blade is arranged parallel to the rectilinear segment of the second slot of the second blade (McKinzie: the first slots 17/19 as modified may be formed as a parallel arrangement with the second slots rectilinear segments 25/26 with the shape modified by Pulkrabek, where these shapes and orientations of the slots are obvious modifications to create a preferred deployment profile as taught by Pulkrabek (Col. 6 lines 15-23)).  
In Reference to Claim 8
McKinzie as modified by Pulkrabek teaches:
The broadhead assembly of Claim 7, wherein the first blade includes a longitudinal axis extending through a first pointed tip of the first blade, and wherein the second blade includes a longitudinal axis extending through a first pointed tip of the second blade, wherein the first slot of the first blade is arranged at an acute angle relative to the longitudinal axis of the first blade and the first slot of the second blade is arranged at an acute angle relative to the longitudinal axis of the second blade (the first slots of McKinzie, as modified with the shape of Pulkrabek are elongated and formed at a slight acute angle to the long axis 120 as shown in Fig. 4a between a first tip 82 and a rear end).  
In Reference to Claim 9
McKinzie as modified by Pulkrabek teaches:
The broadhead assembly of Claim 7, wherein the first slot of the first blade is arranged transverse to the first slot of the second blade when the broadhead assembly is in a first position prior to the broadhead assembly striking a target (the first slot of each blade is angled transversely relative one another in the first position as borrowed and shown by Pulkrabek Fig. 4a).  
In Reference to Claim 10
McKinzie as modified by Pulkrabek teaches:
The broadhead assembly of Claim 6, wherein the arcuate segment of the second slot of the first blade includes a radius of curvature measured from an end of the first slot of the first blade, and wherein the arcuate segment of the second slot of the second blade includes a radius of curvature measured from an end of the first slot of the second blade (the arcuate segments of the second slots as modified by Pulkrabek would have a radius of curvature that may be defined or measured from an end of the first slot of the respective blades, further wherein Pulkrabek teaches the middle of the second slot may be modified to be curved with a singular or complex radius of curvature, Fig. 11, 13-14).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of McKinzie to have formed the slots with specific curved shapes in order to change and optimize the deployment profile of the blades which is an obvious design choice as taught by Pulkrabek (Col. 9 line 61 – Col. 10 line 18).
In Reference to Claim 11
McKinzie as modified by Pulkrabek teaches:
The broadhead assembly of Claim 6, wherein a first position of the broadhead assembly corresponds to the first shaft being disposed through a first end of the first slot of the first blade and a first end of the first slot of the second blade and the second shaft being disposed through a first end of the rectilinear segment of the second slot of the first blade and a first end of the rectilinear segment of the second slot of the second blade (the first shaft extends from one end to the other of the first slot, such as 76 from 102/104, Fig. 4a-c in Pulkrabek), and wherein an intermediate position of the broadhead assembly corresponds to the first shaft being disposed through a second end of the first slot of the first blade and a second end of the first slot of the second blade and the second shaft being disposed through a second end of the rectilinear segment of the second slot of the first blade and a second end of the rectilinear segment of the second slot of the second blade (as the blades move, the shaft moves to an intermediate section towards the second end 104, Fig. 4b-c in Pulkrabek), and wherein a second position of the broadhead assembly corresponds to the first shaft being disposed through the second end of the first slot of the first blade and the second end of the first slot of the second blade and the second shaft being disposed through an end of the arcuate segment of the second slot of the first blade and an end of the arcuate segment of the second slot of the second blade (McKinzie in the fully deployed position with the slots of Pulkrabek, Fig. 4c as modified above).  
In Reference to Claim 18
McKinzie teaches:
The broadhead assembly of Claim 1 as rejected above. 
McKinzie fails to teach:
An O-ring extending around each blade in the first position.
Further, Pulkrabek teaches:
A similar broadhead (ex. 50, Fig. 2-9, 11-27) with two blades (72a/b) that pivot and slide (ex. Fig. 4a-c) relative the ferrule (52), each blade having a first rectilinear shaped slot (100) to accept a first shaft (76) and an outer edge/slot having two ends with a curved or straight section (shaped edge 114 between ends 96/98, Fig. 3 which may include different shapes including rectilinear and arcuate portions (Fig. 11-18) between which engages an edge of the ferrule (ex. 86/96) as a shaft-like member (Fig. 4a-c)), and an O-ring extending around each blade member in the first position (retainer ring 86).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of McKinzie to have included an O-ring around the blades in the first position in order to ensure that the blades are not deployed before they impact the intended target as is well-known and commonly used in the art and as taught by Pulkrabek (Col. 7 lines 3-22).
Claims 13-16 are rejected under 35 U.S.C. 103a as being unpatentable over McKinzie as applied to claim 12 above and further in view of Eddy US Pat. No. 5,178,398.
In Reference to Claim 13
McKinzie teaches:
The broadhead assembly of Claim 12, wherein the first blade includes a first pointed tip formed at an intersection of the first edge and the second edge of the first blade (pointed tip 22). 
McKinzie fails to teach:
A lateral projection having an engaging edge formed at an end of the first edge disposed opposite the first pointed tip.
Further, Eddy teaches:
A similar broadhead having with two deployable blades (12/14) that pivot relative a ferrule (16), each blade having a first (23/50) and second sharpened surface (22/48) coming to a pointed end (26/46) at one end and having an engaging end at an end of the first edge opposite the pointed tip (24/52, Fig. 1-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of McKinzie to have formed the first edge with a protruding edge in order to create more friction and leverage to aid in deploying the blades when contacting a target as taught by Eddy (Col. 8 lines 30-39).
In Reference to Claim 14
McKinzie as modified by Eddy teaches:
The broadhead assembly of Claim 13, wherein the first blade includes a longitudinal axis arranged parallel to a central axis of the ferrule when the broadhead assembly is in the first position, wherein the first edge is disposed at a first angle relative to the longitudinal axis (McKinzie: the first blade 14 has a length axis generally parallel to the ferrule body, the first edge is angled slightly relative this central angle), the second edge is disposed at a second angle relative to the longitudinal axis (the second opposite edge is angled at a slightly greater angle to the central axis, Fig. 3), and the engaging edge is disposed at a third angle relative to the longitudinal axis, wherein the first angle is greater than the second angle and the third angle is greater than the first angle (the engaging edge as modified by Eddy (24/52) extends transversely at a greater angle than the first and second blade edges).  
In Reference to Claim 15
McKinzie as modified by Eddy teaches:
The broadhead assembly of Claim 13, wherein the first edge and the engaging edge of the first blade are exposed when the broadhead assembly is in the first position (the first edge aligns with the side of the ferrule and the engaging edge protrudes as modified by Eddy to deploy the blades when making contact with the target), and wherein the second edge is indented relative to an exposed first edge of the second blade when the broadhead assembly is in the first position (McKinzie: the second edges are mostly indented and overlapped by the first edges of the blades in the first position, Fig. 4).  
In Reference to Claim 16
McKinzie as modified by Eddy teaches:
The broadhead assembly of Claim 15, wherein the longitudinal axis of the first blade is arranged transverse to the central axis of the ferrule when the broadhead assembly is in a second position (McKinzie: Fig. 3 shows the length axis of the blade extending transversely), and wherein the second edge is exposed and forward facing when the broadhead assembly is in the second position (McKinzie: in the first position the second edge 24 is at least partially forward facing, Fig. 4).  
Claims 19-20 are rejected under 35 U.S.C. 103a as being unpatentable over McKinzie US Pat. No. 3,138,383 in view of Pulkrabek US Pat. No. 7,771,298.
In Reference to Claim 19
McKinzie teaches:
A broadhead assembly configured to actuate from a first position to a second position during a penetrating of a target (broadhead with deployable blades, Fig. 1-6), the broadhead assembly comprising: 
a ferrule having a first shaft and a second shaft extending across an opening formed through the ferrule (shafts 16/32 extend vertically through the central opening slot 12/31 in the ferrule portions 27/13 that house the blades therein, Fig. 1, 5); 
a first blade (14) having a first slot (round slot 17) and a second slot (elongated slot 25), the first shaft disposed through the first slot of the first blade and the second shaft disposed through the second slot of the first blade (Fig. 3-4), the second slot of the first blade including a rectilinear segment (25, Fig. 6), the first blade having a first edge (20) and a second edge (24), wherein both the first edge and the second edge of the first blade are sharpened (Fig. 6, Col. 2 lines 38-48); 
a second blade (15) having a first slot (round slot 19) and a second slot (elongated slot 26), the first shaft disposed through the first slot of the second blade and the second shaft disposed through the second slot of the second blade (Fig. 3-4), the second slot of the second blade including a rectilinear segment (26), the second blade having a first edge and a second edge (28), wherein both the first edge and the second edge of the second blade are sharpened (Fig. 6, Col. 2 lines 38-48).
McKinzie fails to teach:
The first slot of each blade extending rectilinearly, the second slot of each blade including an arcuate section, and an O-ring extending around each blade in the first position.
Further, Pulkrabek teaches:
A similar broadhead (ex. 50, Fig. 2-9, 11-27) with two blades (72a/b) that pivot and slide (ex. Fig. 4a-c) relative the ferrule (52), each blade having a first rectilinear shaped slot (100) to accept a first shaft (76) and an outer edge/slot having two ends with a curved or straight section (shaped edge 114 between ends 96/98, Fig. 3 which may include different shapes including rectilinear and arcuate portions (Fig. 11-18) between which engages an edge of the ferrule (ex. 86/96) as a shaft-like member (Fig. 4a-c)), and an O-ring extending around each blade member in the first position (retainer ring 86).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of McKinzie to have formed the first slot as rectilinear and elongated and the second slot as having a rectilinear and an arcuate portion in order to allow the blades to pivot further away from the ferrule increasing the cutting ability of the broadhead and to reduce friction between the shaft and the blades during movement as taught by Pulkrabek (Col. 5 lines 30-56, Col. 6 lines 15-23) and it would have been obvious to have further included an O-ring around the blades in the first position in order to ensure that the blades are not deployed before they impact the intended target as is well-known and commonly used in the art and as taught by Pulkrabek (Col. 7 lines 3-22).
In Reference to Claim 20
McKinzie as modified by Pulkrabek teaches:
The broadhead assembly of Claim 19, wherein the first blade includes a first pointed tip (McKinzie: 22) and a second pointed tip (McKinzie: bottom edge of surface 20 opposite the first tip 22) and the second blade includes a first pointed tip (McKinzie: 28) and a second pointed tip (McKinzie: bottom edge of surface 21 opposite the first tip 28), wherein the first pointed tip of the first blade and the first pointed tip of the second blade are disposed adjacent each other when the broadhead assembly is in the first position (McKinzie: Fig. 4), and wherein the second pointed tip of the first blade and the second pointed tip of the second blade are disposed adjacent each other when the broadhead assembly is in the second position (McKinzie: Fig. 3).   
Response to Arguments
Applicant’s arguments, see pages 7-8, filed 4/18/2021, with respect to the rejection(s) of claim(s) 1-20 under 102/103 (Sullivan or Eddy/Pulkrabek) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn in light of the amendments.  However, upon further consideration, a new ground(s) of rejection is made in view of McKinzie.
Brief Discussion of Other Prior Art References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See the references cited page for publications that are noted for containing similar subject matter as the applicant.  For example, Vance (2,820,634), Salvino (9,903,693) and Pugliese (9,945,647) teach similar broadheads with pivotal blades.
Conclusion
If the applicant or applicant’s representation has any questions or concerns regarding this office action or the application they are welcome to contact the examiner at the phone number listed below and schedule and interview to discuss the outstanding issues and possible amendments to expedite prosecution of this application.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R NICONOVICH whose telephone number is (571)270-7419.  The examiner can normally be reached on Mon - Fri 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER R NICONOVICH/Primary Examiner, Art Unit 3711